ON PETITION FOR WRIT OF CERTIORARI
PER CURIAM.
This matter is before -us upon a petition for writ of certiorari. Upon two occasions we ordered the trial judge, Honorable Dominick J. Salfi, and all counsel to show cause why the petition should not be granted. The judge has not responded. No legal support for the order was demonstrated by *1097appellee and the order departs from the essential requirements of law. It is quashed. Judge Salfi is removed from further consideration of this case. Should these parties litigate against each other again in this ease then the chief judge of the eighteenth circuit should see to it that Judge Salfi not be assigned to any portion of the case.
PETITION GRANTED, ORDER QUASHED.
COBB, C.J., and DAUKSCH and UP-CHURCH, JJ., concur.